Exhibit 10.4
PURCHASE AND SALE AGREEMENT
FOR
1910 PACIFIC AVENUE
This Purchase and Sale Agreement (this “Agreement”) is entered into as of
March 26, 2010 (the “Execution Date”, the date of receipt by Title Company of
the fully executed Agreement and Earnest Money), between GREIT-Pacific Place,
LP, a Delaware limited partnership, (“Seller”) and BOXER F2, L.P., a Texas
limited partnership (“Purchaser”).
In consideration of the mutual covenants set forth herein and in consideration
of the payment herein called for, whose receipt and sufficiency are acknowledged
by Seller, the parties agree as follows:
Section 1. Sale and Purchase. Seller shall sell, convey, and assign to
Purchaser, and Purchaser shall purchase and accept from Seller, for the Purchase
Price (hereinafter defined) and on and subject to the terms and conditions
herein set forth, the following:
(a) the tract(s) or parcel(s) of land located at 1910 Pacific Avenue, Dallas,
TX, commonly known as “Pacific Place”, more particularly described in Exhibit A,
together with all easements, rights and interests appurtenant thereto owned by
Seller now or on the Closing Date (as hereafter defined)(the “Land”); all
improvements located on the Land, including an office building with parking
garage (the “Improvements”); and all rights, titles, and interests appurtenant
to the Land and Improvements;
(b) all tangible personal property and fixtures of any kind now owned or
acquired by Seller and located and used in connection with the ownership,
maintenance, use, service, or operation of the Land or Improvements as of the
Closing Date, as hereafter defined) (the “Personalty”);
(c) to the extent assignable by Seller, all of the following: (1) contracts or
agreements, such as maintenance, service, upgrade, purchase agreements, or
utility contracts, except those that are cancelable (without default and without
the payment of a penalty and/or termination fee) that Purchaser elects to
cancel, and Purchaser agrees to give notice of such election ten days before
Closing (collectively, the “Property Agreements”), (2) warranties, guaranties,
indemnities, and claims, (3) licenses, permits, or similar documents, and
(4) plans, drawings, specifications, surveys, third-party engineering reports,
and other technical information to the extent Seller possesses any of the same;
(d) assignment of that certain Parking Garage Lease dated May 31, 1983, as
amended (the “Parking Lease”) between Seller as Lessee and Berkeley First City,
L.P. as Lessor, for the Premises located within that certain parking garage
located at 2000 Elm Street, Dallas, Texas (the “Parking Garage”).

 

 



--------------------------------------------------------------------------------



 



The above listed items are herein collectively called the “Property”. All of the
Property shall be sold, conveyed, and assigned to Purchaser at Closing (defined
below) free and clear of all liens, claims, easements, and encumbrances
whatsoever except for the Permitted Encumbrances (defined below).
Section 2. Purchase Price. The price for which Seller shall sell, convey, and
assign the Property to Purchaser, and which Purchaser shall pay to Seller, is
FIVE MILLION THREE HUNDRED THOUSAND AND 00/100 Dollars ($5,300,000.00) (the
“Purchase Price”), to be paid in cash as set forth in Section 8(a)(1), subject
to the deduction of standard prorations and deposits as set forth in Section 8.
Section 3. Earnest Money. Contemporaneously with execution of the Agreement, by
Seller and Purchaser, the Purchaser shall deliver the fully executed Agreement
into escrow with Stewart Title (“Title Company”), whose address is 15950 Dallas
Parkway, Suite 100, Dallas, Texas 75248 Attn: John Rentz, Approved Attorney,
tel: 713/780-9708, fax: 713/777-7368, email john.rentz@boxerproperty.com, and
deliver immediately available funds in the amount of TWO HUNDRED THOUSAND AND
NO/100 DOLLARS ($200,000.00) (the “Earnest Money”). The Title Company shall
receipt and date the Agreement. As used in this Agreement, the term “Earnest
Money” shall mean the Earnest Money and all interest earned thereon while in the
custody of Title Company. One Hundred Dollars and NO/100 ($100.00) of the
Earnest Money shall be non-refundable, independent consideration for the
Agreement. If Purchaser does not timely deposit the Earnest Money, then, at any
time prior to Purchaser’s actual deposit of the Earnest Money, Seller shall have
the right to terminate this Agreement. In the event Seller terminates this
Agreement as provided in the preceding sentence, this Agreement shall
immediately terminate and be of no further effect. The Title Company shall
deposit the Earnest Money in a government insured interest bearing account upon
receipt from Purchaser of a W-9 and tax id number, and shall not commingle the
Earnest Money with any funds of Escrow Agent or others. The Earnest Money shall
be nonrefundable upon deposit with the Title Company, except only as expressly
provided in this Agreement. At Closing, the Earnest Money shall be credited to
the Purchase Price.
Section 4. Delivery of Information.
(a) Seller has caused (or will cause to be delivered within three (3) days of
the Execution Date) to be delivered to Purchaser the following:

  (1)  
Commitment for Title Insurance (the “Title Commitment”) from the Title Company
setting forth the status of the title of the Land and Improvements and showing
all liens, claims, encumbrances, easements, rights-of-way, encroachments,
reservations, restrictions, and all other matters of record affecting the Land
or Improvements, together with legible copies (to the extent available) of all
exception instruments listed in the Title Commitment. No delay by Purchaser in
obtaining the Title Commitment shall be deemed to delay the commencement or
expiration of the Title Review Period.
    (2)  
A copy of the existing survey (the “Existing Survey”) of the Land and
Improvements.

 

 



--------------------------------------------------------------------------------



 



  (3)  
A copy of all third-party engineering and technical reports, architectural
drawings and plans, to the extent in the possession of Seller or its
representatives that concern the Land or Improvements, including soil testing
reports and reports of environmental or hazardous waste inspections or surveys
(i.e., existing Phase I Environmental Site Assessment), to the extent in
Seller’s possession.
    (4)  
Copies of any licenses, permits and governmental authorizations in Seller’s
possession.
    (5)  
Copies of all Property Agreements or other similar contracts or agreements with
respect to or affecting the Land and Improvements.
    (6)  
Copies of income and expense statements, and capital expenditures for the
Property, in the form kept by Seller, for the last two (2) years (Year-End 2008
and 2009) as well as Year-to-Date 2010.

Purchaser shall, upon written request of Seller, confirm in writing its receipt
of the Documents listed above. During the Inspection Period (defined below),
Seller shall continue to provide, or cause to be provided, such other
information concerning the Property, to the extent in Seller’s possession, which
Purchaser, its attorneys, accountants or other representatives, shall reasonably
request.
(B) The documents described in Section 4(a) are herein collectively called the
“Documents”, and the information contained in the Documents is herein
collectively called the “Information”. Seller makes no representations or
warranties of any kind to Purchaser, and disclaims any warranty or
representation, of the accuracy or reliability of any of the Documents and
Information, save and except as provided in Section 7(a) below. Purchaser shall
not disseminate information furnished to it by Seller, except to its agents and
representatives. If this Agreement is terminated, Purchaser shall deliver to
Seller copies of all reports, studies, data, and other information acquired by
Purchaser or its representatives in connection with inspections of the Property.
If Purchaser does not purchase the Property for any reason whatsoever, then
Purchaser shall deliver to Seller all such reports, studies, data, information
and copies thereof in Purchaser’s or its agent’s possession or control.
Purchaser’s obligations under this Section 4 shall survive the termination of
this Agreement.
Section 5. Right of Inspection.
(a) From the Execution Date of this Agreement until three (3) business days
thereafter (the “Inspection Period”), Purchaser and its representatives may
inspect, at Purchaser’s sole expense, at reasonable hours, the Documents, the
Property, and reasonable accounting records, contracts, and other documents or
data pertaining to the ownership, operation, or maintenance of the Property;
however, in conducting its inspection Purchaser shall not unreasonably interfere
with the business and operations of Seller. Purchaser shall not conduct any
invasive inspections (as, for example, a “Phase II” environmental inspection)
without Seller’s prior written consent. If this Agreement is terminated,
Purchaser shall deliver to Seller, upon receipt of Seller’s written request
therefore, copies of all reports, studies, data, and other information acquired
by Purchaser or its representatives in connection with inspections of the
Property. If Purchaser does not purchase the Property for any reason whatsoever,
then Purchaser shall deliver to Seller, upon receipt of Seller’s written request
therefore, all such reports, studies, data, information and copies thereof in
Purchaser’s or its agent’s possession or control. Purchaser’s obligations under
this Section 5 shall survive the termination and closing of this Agreement.
Purchaser shall provide upon Seller’s request a certificate of insurance prior
to any on-site inspections.

 

 



--------------------------------------------------------------------------------



 



(b) Purchaser shall indemnify, defend and hold Seller harmless from all costs,
damages, and liabilities arising out of Purchaser’s inspection of the Property
and the foregoing information. In the event that Purchaser conducts any on-site
testing at the Property, Purchaser shall maintain, and shall require its
subcontractors and agents to maintain, insurance as follows: Commercial General
Liability Insurance, with limits of not less than One Million Dollars
($1,000,000) combined single limit per occurrence and general aggregate basis,
for bodily injury, death and property damage. A certificate, evidencing same,
shall be delivered to Seller prior to entry on the Property for testing. Any
policies required by the provisions of this Section may be made a part of a
blanket policy of insurance with a “per project, per location endorsement”. The
provisions of this subsection (b) shall survive Closing or termination.
(c) Purchaser agrees that the person(s) performing the inspection of the
Property on behalf of Purchaser shall maintain the confidentiality of any
information ascertained from the Seller regarding the Property. Purchaser shall
not disseminate Documents or Information furnished to it by Seller to the
general public, nor use such Documents or Information for any purpose other than
in connection with the purchase contemplated by this Agreement. The provisions
of this subsection (c) shall survive Closing or termination.
(d) For any reason Purchaser, in its sole discretion, may terminate this
Agreement in its entirety and the provisions of Section 12(b) shall apply, by
delivering to Seller a written notice of termination at any time on or before
5:30 p.m. Houston, Texas time on or before the last day of the Inspection
Period, at the address for notice specified in this Agreement.
Section 6. Title. The Inspection Period expires on the third business day after
the Execution Date for all purposes except review of title. Purchaser shall have
until the close of business on the 10th day following the Execution Date (the
“Title Review Period”) within which to object in writing to any liens,
encumbrances, and other matters reflected by the Title Commitment or Existing
Survey. All such matters to which Purchaser so objects shall be “Non-Permitted
Encumbrances”; if no such objection notice is given during the Title Review
Period, all matters reflected by the Existing Survey and Title Commitment shall
be “Permitted Encumbrances”. Seller may, but shall not be obligated to, at its
cost, cure, remove or insure around all Non-Permitted Encumbrances, and Seller
shall give Purchaser written notice of its intent thereof within three (3) days
after the Title Review Period expires (the “Seller Response Period”); however,
Seller at its cost shall be obligated to cure, remove or insure around by
Closing all judgment liens, mechanic’s and

 

 



--------------------------------------------------------------------------------



 



materialmen’s liens, and other monetary liens against the Property (other than
the liens for taxes and assessments which are not delinquent) (“Required Cure
Items”), whether or not Purchaser objects thereto during the Title Review Period
(but not to exceed an aggregate cost to cure, remove or insure around of
$50,000.00), and in connection therewith Seller shall have fifteen (15) days
within which to cure, remove or insure around such Required Cure Items (and the
Title Review Period shall be extended for such period, but only with respect to
the Required Cure Items. If Seller does not respond, Seller shall be deemed to
have elected not to cure. If Seller does not elect to cause all of the
Non-Permitted Encumbrances to be removed, cured or insured around, and timely
written notice thereof is given to Purchaser, or Seller is deemed to have
elected not to cure same (excluding those items Seller is obligated to cure),
then Purchaser may either (a) terminate this Agreement in accordance with
Section 12(b) by delivering notice to Seller within two (2) days after the end
of the Seller Response Period (in which case the Earnest Money shall be fully
refunded to Purchaser), or (b) purchase the Property subject to the
Non-Permitted Encumbrances, and the Non-Permitted Encumbrances subject to which
Purchaser elects to purchase the Property shall thereafter be Permitted
Encumbrances.
Section 7. Representations, Warranties, Covenants and Conditions.
(a) Seller hereby represents and warrants to Purchaser that (i) Seller has full
right, power, and authority to execute and deliver this Agreement and to
consummate the purchase and sale transactions provided for herein without
obtaining any further consents or approvals from, or the taking of any other
actions with respect to, any third parties; (ii) to the best of Seller’s
knowledge without independent inquiry and except as disclosed in any
environmental site assessment delivered to Purchaser or commissioned by
Purchaser, Seller has received no written notice alleging that the Land and/or
Improvements and the use and operation thereof is not in compliance with all
applicable laws, ordinances, rules and regulations relating to public health and
safety and protection of the environment; (iii) Seller has not received any
written notice of any claim of any governmental authority to the effect that the
Improvements or the operation or use of the Land and Improvements fails to
comply with any governmental requirements or that any investigation has been
commenced or is contemplated respecting any such possible failure or compliance;
(iv) there are no actions, suits, claims, assessments, or proceedings pending
or, to the knowledge of Seller, without independent inquiry, threatened that
could adversely affect the ownership, development, maintenance, or operation of
the Property or Seller’s ability to perform hereunder; (v) Seller has not
received any notice of, and has no other direct knowledge of, any pending or
contemplated condemnation action with respect to the Property, or any part
thereof; (vi) there are no leases, licenses, occupancy agreements, or other
agreements demising space in or providing for the use or occupancy of the
Improvements or Land, and (vii) the Documents and Information delivered to
Purchaser and listed in Section 4 (a) (6) are the Documents and Information used
by Seller in connection with the Property in the ordinary course of Seller’s
business.
(b) Seller hereby covenants with Purchaser that (i) Seller will maintain the
Improvements and equipment (including but not limited to all HVAC systems and
elevators) forming a part of the Property in the manner which Seller currently
maintains them; (ii) Seller will not, without the prior written consent of
Purchaser, remove any equipment forming a material part of the Property except
such as is replaced by Seller by an article of equal suitability and value, free
and clear of any lien or security interest, and (iii) Seller will promptly
notify Purchaser of any written notices received by Seller with respect to the
matters listed in 7(a) or (b) above. If Purchaser has knowledge before Closing
that any of such representations and warranties are untrue as of the Closing and
nevertheless elects to close, Purchaser waives its right to sue for damages as a
result of such breach of the representation or warranty. If Purchaser gains
knowledge only after Closing that any of such representations and warranties are
untrue in any material respect, Purchaser shall have the right to sue to recover
any direct, actual damages (expressly waiving any right to indirect,
consequential or punitive damages) incurred by Seller’s breach of any of the
foregoing representations and warranties, up to a maximum amount of One Hundred
Six Thousand and 00/100 Dollars ($106,000.00).

 

 



--------------------------------------------------------------------------------



 



The terms “to the best of Seller’s knowledge” and “to the best knowledge of
Seller” as used in this Agreement mean to the actual, personal, present
knowledge of Christine Teagle, without duty of inquiry. Christine Teagle is the
senior vice president, asset management and is knowledgeable regarding the
matters set forth in this Section 7(a) and (b) and the ownership and operation
of the Property and possesses experience and familiarity with the Property.
Purchaser shall be deemed to have knowledge of any matter (i) regarding which
any employee or agent of Purchaser has actual knowledge, (ii) which is disclosed
in the Information or the Documents or this Agreement, and/or (iii) regarding
which Purchaser has received written notice, including, without limitation any
matters disclosed in any reports or analyses commissioned by Purchaser.
(c) This Agreement, when executed and delivered by Seller and Purchaser, will
constitute the valid and binding agreement of Seller and Purchaser, enforceable
against Seller and Purchaser in accordance with its terms.
(d) Purchaser acknowledges that Purchaser will have independently and personally
inspected the Property and that Purchaser has entered into this Agreement based
upon its ability to make such examination and inspection, and Purchaser assumes
the risk that adverse matters and conditions may not have been revealed by
Purchaser’s inspections and examinations. The Property is to be sold to and
accepted by Purchaser at Closing in its then present condition, “AS IS, WITH ALL
FAULTS, AND WITHOUT ANY WARRANTY WHATSOEVER, EXPRESS OR IMPLIED,” (other than
the representations and warranties expressly set forth in this Agreement);
specifically (without limiting the generality of the foregoing), without any
warranty of (i) the nature or quality of the construction, structural design or
engineering of the Improvements, (ii) the quality of the labor and materials
included in the Improvements, (iii) the soil conditions existing at the Property
for any particular purpose or developmental potential, (iv) the presence or
absence of any hazardous substances or matter in or on the Property,
(v) compliance of the Property with any applicable laws, regulations or other
governmental requirements, or (vi) the accuracy of any information provided by
Seller to Purchaser, except as expressly provided in subsection 7(a) above.
EXCEPT AS EXPRESSLY SET FORTH HEREIN, SELLER MAKES NO REPRESENTATIONS OR
WARRANTIES OF ANY KIND TO PURCHASER, EXPRESS, IMPLIED, OR STATUTORY, INCLUDING,
WITHOUT LIMITATION, THE PHYSICAL CONDITION OF THE PROPERTY AND ANY IMPROVEMENTS
LOCATED THEREON, OR THEIR SUITABILITY FOR ANY PARTICULAR PURPOSE OR OF
MERCHANTABILITY, OR RELATING TO SOLID, HAZARDOUS OR TOXIC WASTES OR OTHER
ENVIRONMENTAL MATTERS. The terms and conditions of this subsection 7 (d) shall
survive Closing and not merge with the provisions of any closing documents.

 

 



--------------------------------------------------------------------------------



 



(e) Except as expressly provided in this Agreement, the representations,
warranties and covenants of this Section 7 shall survive the Closing for a
period of six (6) months from the Closing Date. If Purchaser has not provided
Seller written notice of its intent to assert a cause of action against Seller
arising out of any alleged breach of representations, warranties and covenants
within such six (6) month period, or, having given such notice Purchase fails to
commence litigation asserting such cause of action within two (2) years and one
(1) day following the Closing Date, any such claim shall be deemed waived.
Except as expressly provided herein, all of the obligations of the parties
hereunder and all other provisions of this Agreement shall be deemed to have
merged into the Deed and shall be extinguished at Closing or the earlier
termination of this Agreement.
(f) Except as expressly provided in this Agreement to the contrary, and except
for any claims arising out of the express representations, warranties or
covenants of Seller under this Agreement, Purchaser for itself and its agents,
affiliates, successors and assigns, hereby releases and discharges Seller and
any party related to or affiliated with Seller, and their respective successors
and assigns (the “Seller Related Parties”) from and against any claims at law or
equity with respect to (i) matters of which Purchaser had actual knowledge at
the time of Closing, or (ii) the matters were included in the Documents or
Information delivered to Purchaser hereunder and reasonably should have been
discovered by Purchaser prior to the Execution Date if Purchaser had conducted
its due diligence investigation and review of such Documents and Information in
a manner at least equal to that which a reasonably prudent purchaser would have
conducted in purchasing a property similar to the Property, including, without
limitation, all claims with respect to the economic, structural, physical,
operating, or environmental condition of the Property.
Section 8. Closing. The closing (the “Closing”) of the sale of the Property by
Seller to Purchaser shall occur through escrow on or before the thirtieth (30th)
day following the end of the Inspection Period (the “Closing Date”). At the
Closing the following, which are mutually concurrent conditions, shall occur:
(a) Purchaser, at its expense, shall deliver or cause to be delivered to the
Title Company the following:
(1) Funds available for immediate value to Seller’s account, in the amount of
the Purchase Price as specified in Section 2.1, adjusted in accordance with
Section 8;
(2) A counterpart of the Bill of Sale and Assignment referenced in Section
8(b)(2);
(3) Evidence reasonably satisfactory to the Title Company that the person
executing the Closing documents on behalf of Purchaser has full right, power,
and authority to do so.
(4) A Closing settlement statement for Purchaser which shall set forth the costs
payable and the prorations and credits provided for.

 

 



--------------------------------------------------------------------------------



 



(b) Except as otherwise provided herein, Seller, at Seller’s expense, shall
deliver or cause to be delivered to Purchaser the following:
(1) Special Warranty Deed in the form of Exhibit B, fully executed and
acknowledged by Seller, conveying to Purchaser the Land and Improvements,
subject only to the Permitted Encumbrances;
(2) Bill of Sale and Assignment in the form of Exhibit C, fully executed and
acknowledged by Seller, assigning, conveying, and transferring all of the
Property other than the Land and Improvements, to Purchaser, subject only to the
Permitted Encumbrances;
(3) The agreement of Title Company to deliver a Texas form of Owner’s Policy of
title insurance, at Seller’s expense, in the amount of the Purchase Price,
issued by Title Company, insuring that Purchaser is the owner of the Land and
Improvements subject only to the Permitted Encumbrances and the standard printed
exceptions included in a Texas standard form owner policy of title insurance;
however, (A) the rights of parties in possession shall be limited only to those
holding under the Leases, (B) the standard exception for taxes shall be limited
to the year in which the Closing occurs, and subsequent years and subsequent
assessments for prior years due to change in land usage or ownership and (C) the
“survey deletion” and any endorsements desired by Purchaser will be made in such
policy at Purchaser’s expense;
(5) Evidence reasonably satisfactory to the Title Company that the persons
executing and delivering the Closing documents on behalf of Seller have full
right, power and authority to do so;
(6) Certificate in the form of Exhibit D meeting the requirements of Section
1445 of the Internal Revenue Code of 1986, executed and sworn to by Seller.
(5) A Closing settlement statement for Seller which shall set forth the costs
payable and the prorations and credits provided for.
(6) An assignment of the Parking Lease executed by the Lessor, for the Parking
Garage premises, in favor of Purchaser, as Lessee.
(c) Title Company shall cause the recordable documents to be recorded, and shall
disburse funds in accordance with the Purchaser’s Closing settlement statement
and the Seller’s Closing settlement statement.
(d) All normal and customarily proratable items, including without limitation
personal property taxes and Property Agreement payments shall be prorated as of
the Closing Date, Seller being charged and credited for all of same up to such
date and Purchaser being charged and credited for all of same on and after such
date. If the actual amounts to be prorated are not known as of the Closing Date,
the prorations shall be made on the basis of the best evidence then available,
and thereafter, within thirty (30) days after actual figures are received, a
cash settlement will be made between Seller and Purchaser. All Deposits shall be
credited against the cash portion of the Purchase Price in lieu of assigning
such Deposits to Purchaser. The provisions of this Section 8(d) shall survive

 

 



--------------------------------------------------------------------------------



 



the Closing. Insurance policies will not be assigned to Purchaser, and Purchaser
shall be responsible for arranging for its own insurance effective immediately
after the Closing Date. Utility meters shall be read on the Closing Date, and
Purchaser shall be responsible for all the necessary actions needed to arrange
for utilities to be transferred to the name of Purchaser immediately after the
Closing Date, including the posting of any required deposits. Accordingly, there
will be no prorations for insurance or utilities. In the event a meter reading
is unavailable for any particular utility, such utility shall be prorated in the
manner provided in this subsection (d). The parties shall each pay one half of
Title Company’s escrow fees, costs and expenses. Purchaser shall pay the costs
of recording the Special Warranty Deed, and all other costs customarily borne by
buyers of real property in Dallas County, Texas.
(e) Except as provided below, Seller shall pay all costs and liabilities
relating to the Property that arise out of or are attributable to the period
prior to the Closing Date, and shall receive all proceeds relating to the
Property that are properly allocable to the period before the Closing Date.
Purchaser shall pay all costs and liabilities relating to the Property that
arise out of, or are attributable to the period from and after, the Closing
Date, and shall receive all proceeds relating to the Property that are properly
allocable to the period from and after the Closing Date. The provisions of this
Section 8(e) shall survive the Closing.
(f) During the period between the date of execution of this Agreement and the
Closing Date (or any earlier termination of this Agreement), Seller shall
continue to operate the Property in a manner consistent with Seller’s operation
of the Property prior to such period, provided, however, that Seller shall have
no obligation to make any capital improvements or capital repairs or
replacements, and Seller shall not enter into any lease agreements with respect
to the Property.
(g) The Earnest Money shall be credited to the Purchase Price.
(h) Upon completion of the Closing, Seller shall deliver to Purchaser possession
of the Property free and clear of all tenancies of every kind and parties in
possession, except for any Permitted Encumbrances.
Section 9. Commissions. Seller shall pay a commission to Grubb & Ellis Company
(“Broker”), pursuant to a separate agreement between Seller and Broker, as and
when, and only if, as and when, the Closing occurs. Except as set forth in the
preceding sentence, Seller shall defend, indemnify, and hold harmless Purchaser,
and Purchaser shall defend, indemnify, and hold harmless Seller, from and
against all claims by third parties for brokerage, commission, finders, or other
fees relative to this Agreement or the sale of the Property, and all court
costs, attorneys’ fees, and other expenses arising therefrom, and alleged to be
due by authorization of the indemnifying party. As provided for in the Texas
Real Estate License Act, Purchaser is advised to have an abstract of title with
regard to the Property examined by an attorney of its choice, or to obtain a
policy of title insurance. The provisions of this Section 9 shall survive
Closing or the termination of this Agreement.
Section 10. Intentionally Omitted.

 

 



--------------------------------------------------------------------------------



 



Section 11. Destruction, Damage, or Taking Before Closing. If, before Closing,
all or any material part of the Land, Improvements or Personalty are destroyed
or damaged, or become subject to condemnation or eminent domain proceedings,
then Seller shall promptly notify Purchaser thereof in writing. Purchaser may
elect to proceed with the Closing (subject to the other provisions of this
Agreement) by delivering written notice thereof to Seller within five business
days of receipt of Seller’s written notice respecting the damage, destruction,
or taking, but Purchaser shall be entitled to all insurance proceeds or
condemnation awards payable as a result of such damage or taking and, to the
extent the same may be necessary or appropriate, Seller shall assign to
Purchaser at Closing Seller’s rights to such proceeds or awards. If, within five
business days of receipt of Seller’s written notice respecting the material
damage, destruction, or taking, Purchaser notifies Seller of its intent to
terminate this Agreement, then Purchaser shall be deemed to have terminated this
Agreement pursuant to Section 12(b). For the purposes of this Section 11, damage
or a taking shall be considered to be “material” if the value of the portion of
the Land, Improvements, or Personalty damaged or taken exceed $250,000 in value,
or, in the case of a taking, if the portion of the Land, Improvements, or
Personalty taken are such that they materially adversely affect the ability to
use the remainder for the purposes for which they are presently used.
Section 12. Termination and Remedies.
(a) If Purchaser fails to consummate the purchase of the Property pursuant to
this Agreement for any reason other than termination hereof pursuant to a right
granted to Purchaser in Sections 5, 6 or 11, then Seller, as its sole remedy,
may terminate this Agreement by notifying Purchaser thereof, in which event
Title Company shall deliver the Earnest Money to Seller as liquidated damages
(or Seller shall retain the same if theretofore delivered to it), whereupon
neither Purchaser nor Seller shall have any further rights or obligations
hereunder, except for those which survive the termination of this Agreement. In
addition to the foregoing, Seller shall also be entitled to recover all
expenses, including reasonable attorney’s fees and litigation costs, incurred in
connection with recovering the Earnest Money following a breach hereof by
Purchaser.
(b) If Purchaser terminates this Agreement pursuant to Sections 5, 6 or 11, then
Title Company shall return the Earnest Money, if any, to Purchaser, whereupon
neither party hereto shall have any further rights or obligations hereunder,
except for those which survive the termination of this Agreement.
(c) If Seller fails to consummate the sale of the Property under this Agreement
for any reason other than Purchaser’s failure to perform its obligations
hereunder or termination hereof by Purchaser in accordance with Section 12(b),
the failure of a condition hereunder, or a right expressly granted Seller
hereunder, Purchaser shall first give Seller written notice and seven (7) days’
time to cure such failure, and thereafter, Purchaser’s sole remedies shall be
either to (1) seek to enforce specific performance or (2) terminate this
Agreement by notifying Seller thereof, in which case Title Company shall return
the Earnest Money to Purchaser and neither party hereto shall have any further
rights or obligations hereunder, except for those which survive the termination
of this Agreement.

 

 



--------------------------------------------------------------------------------



 



(d) The provision for payment of liquidated damages in Section 12(a) has been
included because, in the event of a breach by Purchaser, the actual damages to
be incurred by Seller can reasonably be expected to approximate the amount of
liquidated damages called for herein and because the actual amount of such
damages would be difficult if not impossible to measure accurately.
Section 13. Notices. All notices provided or permitted to be given under this
Agreement must be in writing and may be served by depositing same in the United
States mail, addressed to the party to be notified, postage prepaid and
registered or certified with return receipt requested; by delivering the same in
person to such party; or by facsimile copy transmission, or by electronic
transmission of a PDF scan. Notice given in accordance herewith shall be
effective upon delivery to the address of the addressee. For purposes of notice,
the addresses of the parties shall be as follows:

     
If to Seller, to:
  GREIT — Pacific Place, LP
 
  c/o Grubb & Ellis Realty Investors, LLC
 
  1551 N. Tustin Ave., Suite 300
 
  Santa Ana, CA 92705
 
  Attn: David Mellor
 
  Phone 714/975-2267
 
  Fax 714/918-9102
 
  Email: david.mellor@grubb-ellis.com
 
   
With Required Copy to:
  Phillip Han
 
  Grubb & Ellis Realty Investors, LLC
 
  1551 N. Tustin Ave., Suite 300
 
  Santa Ana, CA 92705
 
  Phone 714/975-2821
 
  Fax 714/918-9138
 
  Email: phillip.han@grubb-ellis.com
 
   
With Required Copy to:
  Christine Teagle
 
  Grubb & Ellis Realty Investors, LLC
 
  8360 LBJ Freeway, Suite 240
 
  Dallas, TX 75243
 
  Phone: 972/850-0601 ext. 2
 
  Fax 972/850-0605
 
  Email: Christine.teagle@grubb-ellis.com
 
   
If to Purchaser, to:
  Boxer F2, L.P.
 
  720 North Post Oak Road, Suite 500
 
  Houston, Texas 77024
 
  Attn: Andrew Segal
 
  Phone (713) 777-7368
 
  Fax (713) 780-9708
 
  Email: Andrew.segal@boxerproperty.com

 

 



--------------------------------------------------------------------------------



 



Either party hereto may change its address for notice by giving one (1) day
prior written notice thereof to the other party.
Section 14. Like Kind Exchange. Either Seller or Purchaser may consummate the
sale of the Property as part of a so-called like kind exchange (the “Exchange”)
pursuant to §1031 of the Internal Revenue Code of 1986, as amended, provided
that (i) all costs, fees, and expenses attendant to the Exchange shall be the
sole responsibility of the party consummating the Exchange; (ii) the Closing
shall not be delayed or affected by reason for the Exchange nor shall the
consummation or accomplishment of the Exchange be a condition precedent or
condition subsequent to Seller’s obligations and covenants under this Agreement;
(iii) neither Purchaser nor Seller shall be required to acquire or hold title to
any real property other than the Property for purposes of consummating the
Exchange. Neither Purchaser nor Seller shall, by this Agreement or acquiescence
to an Exchange, (1) have its rights under this Agreement, including (without
limitation) those that survive Closing, affected or diminished in any manner or
(2) be responsible for compliance with or be deemed to have warranted to the
other party that the Exchange in fact complies with §1031 of the Internal
Revenue Code of 1986, as amended.
Section 15. Assignment. Purchaser may assign Purchaser’s rights under this
Agreement to an affiliated entity, which is a corporation, limited partnership,
general partnership, or limited liability company owned or controlled by
Purchaser or owners of Purchaser, but not otherwise without the prior written
consent of Seller.
Section 16. Governing Law; Attorney’s Fees. This Agreement shall be governed and
construed in accordance with the laws of the State of Texas. If it becomes
necessary for either party to file suit to enforce this Agreement or any
provisions contained herein, the prevailing party shall be entitled to recover,
in addition to all other remedies or damages, reasonable attorneys’ fees and
costs of court incurred in such suit, including those related to any appeal or
review.
Section 17. Entire Agreement. This Agreement is the entire agreement between
Seller and Purchaser concerning the sale of the Property, and no modification
hereof or subsequent agreement relative to the subject matter hereof shall be
binding on either party unless reduced to writing and signed by the party to be
bound. All Exhibits attached hereto are incorporated herein by this reference
for all purposes.
Section 18. Rule of Construction; No Waiver. Purchaser and Seller acknowledge
that each party has reviewed this Agreement and that the rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement or any amendments
hereto. No provision of this Agreement shall be deemed to have been waived by
either party unless the waiver is in writing and signed by that party. No custom
or practice which may evolve between the Purchaser and Seller during the term of
this Agreement shall be deemed or construed to waive or lessen the right of
either of the parties hereto to insist upon strict compliance of the terms of
this Agreement.
Section 19. No Recording. Neither this Agreement nor any memorandum hereof shall
be recorded in any public records.

 

 



--------------------------------------------------------------------------------



 



Section 20. Termination of Offer. In the event that a copy of this Agreement
duly executed by Seller and Purchaser, has not been actually delivered by 5:00
p.m. on March  _____, 2010 then the offer by Purchaser to purchase the Property
shall be deemed automatically terminated and revoked without further notice and
shall thereafter be of no further force or effect.
Section 21. Non-Solicitation of Employees. Purchaser agrees that neither it, nor
any of its agents or representatives, will contact or approach employees of
Seller or Seller’s management company to solicit their employment with Purchaser
or its agents, affiliates or representatives, unless the prior approval of
Seller has been obtained.
Section 22. Non-Disclosure Agreement. Purchaser and Seller agree that the terms
of the Agreement (including the Purchase Price) shall remain confidential and
private in all respects, and that said terms shall not be disclosed directly to
anyone, except their attorneys, financial advisors, agents, lenders, bankers,
tax preparers, as required by law or court order or to other entities who may
have a bona fide need to know the terms for tax, underwriting, investing or
legal reasons. Despite the foregoing, Purchaser acknowledges and agrees that
Seller (and the holders of Seller’s ownership interests) may disclose this
Agreement itself and the terms hereof in connection with any filings made to the
Securities and Exchange Commission. Purchaser and Seller agree not to contact,
or respond to requests from, any media outlet regarding the terms of the
Agreement. Purchaser’s obligations under this Section 22 shall survive the
termination of this Agreement.
Section 23. Time of Essence. The parties agree that time is strictly of the
essence with respect to each term, condition, obligation and provision in this
Agreement.
[Signatures follow]

 

 



--------------------------------------------------------------------------------



 



Executed as of the date first set forth above.
SELLER:
GREIT-PACIFIC PLACE, LP,
a Delaware limited partnership

         
By:
  G REIT Liquidating Trust,    
 
  a Maryland trust,    
 
  Its Sole Member    
 
       
By:
  Grubb & Ellis Realty Investors, LLC,    
 
  a Virginia limited liability company, f/k/a    
 
  Triple Net Properties, LLC,    
 
  Its Vice President,    

         
By:
  /s/ Michael Rispoli
 
Name: Michael Rispoli    
 
  Title:   Authorized Representative    

Date: March 25, 2010
PURCHASER:
BOXER F2, L.P.,
a Texas limited partnership

         
By:
  Boxer M2, L.L.C., a Texas limited liability company,    
 
  its general partner    
 
       
By:
  /s/ Andrew Segal
 
Andrew Segal, Manager    

Date: March 25, 2010

 

 